        Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 1 of 21




 1 KIEVE LAW OFFICES
     Loren Kieve (Bar No. 56280)
 2   2655 Steiner Street
   San Francisco, California 94115-1141
 3 Telephone: (415) 364-0060
   Facsimile: (435) 304-0060
 4 lk@kievelaw.com

 5 Counsel for Plaintiff
   Grouse River Outfitters, Ltd.
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                      San Francisco Division
 9
   GROUSE RIVER OUTFITTERS, LTD.,
10                                                     CASE NO. 16-CV-02954 LB
                  Plaintiff,
11                                                     REPLY DECLARATION IN SUPPORT
          vs.                                          OF GROUSE RIVER’S MOTION TO
12                                                     COMPEL DEPOSITIONS AND
   NETSUITE, INC.,                                     RESUMED DEPOSITIONS BECAUSE
13                                                     OF DEPOSITION ABUSE
                  Defendant.
14                                                           November 1, 2018
                                                                 9:30 a.m.
15

16

17          Loren Kieve states:
18       1. Mr. Bryne’s declaration provides an incomplete description of the parties’ in-person
19 “meet and confer” session at his offices on September 18, 2018.

20       2. As the Court is aware, Grouse River had previously filed an Administrative Motion [ECF
21 Doc. 116] asking for a case management conference to set the stage for resolving issues that it

22 believed did not fall within the Court’s discovery “meet and confer” procedures.

23       3. That motion set forth specific issues, with specific supporting authority and caselaw for
24 each issue.

25       4. Mr. Byrne is correct that I forgetfully left my file materials for the meeting in the taxi that
26 took me there and that he provided me with a copy of Grouse River’s Administrative Motion.

27 Having written that motion, I was (and am) thoroughly conversant with the issues, facts, and

28 supporting legal authority in it.

                                                       1
                Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 2 of 21




     1           5. Mr. .Byrne’s truncated e-mail reflecting the meeting is not accurate. What is accurate are

     2 my detailed bold-font responses to each of his points that are set forth at the bottom of Exhibit 2

     3 to the Byrne declaration.

     4           6. I therefore believe that it is counsel for NetSuite (who also represent the former NetSuite

     5 employees who are the subject of the pending motion) that have not fulfilled their “meet and

     6 confer” responsibilities.

     7           7. I also respectfully submit that, in the main, the issues presented in Grouse River’s motion

     8 to compel depositions and resumed depositions are not ones that are amenable to a “meet and

     9 confer” compromise. They are stark black and white ones – including demonstrable perjury and
    10 wholesale, improper deposition obstruction – that, as I told Mr. Byrne, are properly addressed by

    11 “the courts,” namely, this one.

    12           8. I was therefore surprised that NetSuite was not prepared on September 18 to address the
    13 issues that had been fully factually documented and legally briefed in Grouse River’s

    14 Administrative Motion.

    15           9. As the Court is aware, NetSuite’s current counsel purport to represent Karen Messick,
    16 David Mason-Jocksch and Paul Clark. See joint dispute letter, ECF Doc. 112 (Aug. 6, 2018); see

    17 also NetSuite’s current opposition [ECF Doc. 139 at 7:18 (“counsel represents Messick, Clark and

    18 Mason-Jocksch”)].

    19           10. NetSuite’s counsel, in their capacity as respective counsel for these three former NetSuite
    20 employees, accepted subpoenas on their behalves in San Francisco to testify and to produce

    21 documents called to be produced in San Francisco.

    22           11. On July 17, 2018, I served subpoenas in San Francisco for testimony and documents on
    23 Ms. Messick’s authorized counsel for testimony and the production of documents in San

    24 Francisco. See Exhibits 5, 6.

    25           12. At no time has Ms. Messick or her/NetSuite counsel objected to those subpoenas.
    26           13. In fact, she has already cashed the two checks that accompanied them. See Exhibits 7, 8.
    27           14. On July 17, 2018, I also served subpoenas in San Francisco for testimony and documents
    28 on Mr. Mason-Jocksch’s authorized counsel for testimony and the production of documents in San
s
         Reply Decl. iso Motion to Compel                     2                 Case No. 16-CV-02954 LB
         Depositions
         08Cm
                Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 3 of 21




     1 Francisco. See Exhibits 9, 10. The unsupported statement in NetSuite’s opposition [ECF Doc. 139

     2 at 6:28] that “he has not been served with the subpoena yet” is therefore not correct.

     3           15. At no time has Mr. Mason-Jocksch or his/NetSuite counsel objected to those subpoenas.

     4           16. On July 17, 2018, I also served subpoenas in San Francisco for testimony and documents

     5 on Mr. Clark’s authorized counsel for testimony and the production of documents in San

     6 Francisco. See Exhibits 11, 12.

     7           17. At no time has Mr. Clark or his/NetSuite counsel objected to the subpoena for testimony.

     8           18. He/NetSuite counsel did serve a purported “objection” to the document subpoena, but not

     9 until August 31, 2018, long after the July 31, 2018 return date and the 14-day period in which
    10 he/counsel had to serve timely objections.

    11           19. Mr. Bryne avers in paragraph 10 that “Grouse River did not seek and NetSuite did not
    12 provide Grouse River with written permission under the Protective Order to file Protected Material

    13 in Court.”

    14           20. Grouse River did not need “permission,” written or otherwise, to “file Protected Material
    15 in Court.” Each of the exhibits submitted to the Court was used as a deposition exhibit, as the

    16 supporting declarations’ descriptions themselves demonstrate.

    17           21. Paragraph 5.2(b) of the Court’s Protective Order, ECF Doc. 72, provides that, in order
    18 for a deposition transcript, which necessarily includes exhibits, to be designated as confidential,

    19 the Designating Party – here, NetSuite – must designate it as protected “on the record, before the

    20 close of the deposition”:

    21                 Designation in conformity with this Order requires: . . . (b) for testimony given in
    22                 deposition or in other pretrial or trial proceedings, that the Designating Party identify
    23                 on the record, before the close of the deposition, hearing, or other proceeding, all
    24                 protected testimony.
    25           22. As reflected in Exhibits 1, 3, 4 (submitted in the moving papers), the deposition
    26 transcripts from which these exhibits are taken, NetSuite has not designated any portion of any

    27 deposition, or any exhibit to a deposition, as protected. All the deposition exhibits Grouse River

    28 has submitted to the Court are therefore not covered by the Court’s protective order.
s
         Reply Decl. iso Motion to Compel                      3                 Case No. 16-CV-02954 LB
         Depositions
         08Cm
                Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 4 of 21




     1           23. In addition, as set out in Grouse River’s Administrative Motion to Undesignate

     2 Documents Improperly Designated as “Confidential” by NetSuite, ECF Doc. 133, NetSuite has

     3 already “automatically waived” any claim of confidentiality for all the documents it has produced

     4 in this case.

     5             I declare under penalty of perjury that the foregoing is true and correct.

     6 Executed on October 11, 2018                                 K
     7                                                            Loren Kieve

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
s
         Reply Decl. iso Motion to Compel                     4                  Case No. 16-CV-02954 LB
         Depositions
         08Cm
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 5 of 21




                      Exhibit 5
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 6 of 21
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 7 of 21
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 8 of 21
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 9 of 21




                      Exhibit 6
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 10 of 21
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 11 of 21
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 12 of 21
        Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 13 of 21




                                    ATTACHMENT A

INSTRUCTIONS:

       The following instructions apply to this subpoena for documents:

       1. ORIGINAL DOCUMENTS

       In producing these documents, you are requested to produce originals, not copies,

of the documents requested. You are also requested to furnish all documents known or

available to you, regardless of whether these documents are held or produced directly by

you or your agent, employees, representatives, investigators, partners, or by your attorneys

or their agents, employees, representatives or investigators. The documents sought by this

request for production shall include not only those documents in the dominion or control

of yourself, or your representatives or agents, but also those that are held by anyone on

your behalf, and not merely documents as are known to you of your own personal

knowledge.

       2. COPIES

       If a document was prepared in several copies, or if additional copies were made,

and if the copies are not identical or are no longer identical because of subsequent

notations or modifications, including notations on the front and the back of the pages,

then each non- identical copy is a separate document and should be produced.

       3. USUAL COURSE OF BUSINESS

       Please produce the requested documents, including electronically stored

information (ESI), as kept in the usual course of business, or organized and labeled to

correspond to the categories in the request.
        Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 14 of 21




          4. PRIVILEGES

    If you withhold any document based on a claim that it is properly entitled to limitation

of discovery, please identify each such document withheld by providing the following

information:

            A. The date of the document;

            B. The subject to which the document relates;

            C. The author of the document, and the author’s address;

            D. The name of the recipient, addressee, or party for whom such document

    was intended, and the name of all other persons to whom the document or copies

    thereof were furnished, as well as those to whom it, or copies thereof, became

    available at any time, together with the job title and address of each person so

    identified; and,

            E. The basis for the privilege. If you assert a privilege as to any portion of

    any category of materials requested herein, please produce the remainder of that

    category as to which you do not assert a privilege.

          5. LOST DOCUMENTS

          If any document to be produced was, but is no longer in your possession and

  control, or is no longer in existence, state whether it is:

            (1) Missing or lost, destroyed or transferred voluntarily or involuntarily to

    others, and if so, to whom; or how otherwise disposed of; and,

            (2) For each such instance, explain the circumstances surrounding the

    authorization for such disposition; the person authorizing such disposition; and the

    date of such disposition.
       Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 15 of 21




         6. FORMAT OF PRODUCTION

         Electronic Documents and Communications should be produced in native

 format if they are in any of the following formats:. pst, .pdf, .doc., .docx, .xls, .ppt or

 .pdf. For all other electronic documents in other formats, please contact counsel for the

 issuing party to confer on the appropriate form for production. No metadata should be

 modified or deleted in your production of documents.

DEFINITIONS:

           1.      “Grouse River” means Grouse River Outfitters, Ltd and, where

   appropriate in the context, any of its past or present officers, directors,

   shareholders, parents, subsidiaries, agents, representatives, employees, attorneys,

   accountants and/or investigators.

           2.      “NetSuite” means NetSuite Inc., and, where appropriate in the

   context, any of its past or present officers, directors, shareholders, parent (including

   Oracle, Inc.) subsidiaries, agents, representatives, employees, attorneys, accountanst

   and/or investigators.

           3.      “Person” means any individual and entity, including, without

   limitation, sole proprietorship, associations company, partnership, joint venture,

   corporation, trust or estate, firm, agency, board, authority, commission, office

   or other business or legal entity, whether private or governmental.

           4.      “Communication” means any meeting, conversation, letter, e-mail,

   memorandum, or other exchange of information transmitted in whatever form from

   one or more persons to one or more other persons, including, without limitation,

   drafts, facsimiles, and copies, as well as originals.
      Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 16 of 21




          5.      “Document” refers to and means any writing and recording, including

  the originals and all non-identical copies, whether different from the original by

  reason of any notation made on such copies or otherwise (including but without

  limitation to e-mail and attachments, correspondence, memoranda, notes, diaries,

  minutes, statistics, letters, telegrams, minutes, contracts, reports, studies, checks,

  statements, tags, labels, invoices, brochures, periodicals, receipts, returns,

  summaries, pamphlets, books, interoffice and intraoffice communications, offers,

  notations working papers, telephone calls, meetings or printouts, teletypes, telefax,

  invoices, worksheets, and all drafts, alterations, modifications, changes and

  amendments, graphics, photographs, charts, videotape, recordings, plans, drawings,

  surveys, electronic, mechanical, magnetic, optical or electrical records of any kind,

  computer files and programs, including metadata.

DOCUMENTS TO BE PRODUCED:

     1. Each document related to any work you did while employed by NetSuite that

         involved Grouse River.

     2. Each communication related to the work done by any NetSuite employee that

         involved Grouse River.

     3. Each contract or agreement you entered into with NetSuite.

     4. Each communication between you and NetSuite related to Grouse River.

     5. Each communication between you and any person purporting to represent

         NetSuite, including any attorney, purporting to represent NetSuite, related to

         Grouse River.

     6. Each Instant Messaging or “IM” communication related to Grouse River.
 Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 17 of 21




7. Each e-mail related to Grouse River.

8. Each document related to any contract or agreement between NetSuite and

   Grouse River.

9. Each document reflecting any payment or anticipated payment to you from

   NetSuite in connection with the lawsuit Grouse River has filed against NetSuite.

10. Each document reflecting any communication from NetSuite or its counsel to

   you regarding the terms on which NetSuite’s counsel would also purport to

   represent you.
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 18 of 21




                       Exhibit 7
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 19 of 21
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 20 of 21




                       Exhibit 8
Case 3:16-cv-02954-LB Document 150 Filed 10/11/18 Page 21 of 21
